— Appeal from a judgment of the Monroe County Court (Melchor E. Castro, A.J.), rendered October 29, 2010. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fourth degree (Penal Law § 220.09 [1]). Defendant’s contention regarding the voluntariness of his plea is not preserved for our review because he did not move to withdraw his plea or to vacate the judgment of conviction on that ground (see People v Rosado, 70 AD3d 1315, 1316 [2010], lv denied 14 NY3d 892 [2010]). In any event, the record demonstrates that defendant’s plea was knowing, voluntary and intelligent (see People v Seeber, 4 NY3d 780, 781-782 [2005]). Present — Smith, J.E, Peradotto, Garni, Valentino and Whalen, JJ.